DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8 and 11-17 are allowable. The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office determines that the claims are allowable.
Regarding independent claims 8, patentability exists, at least in part, with the claimed combination of elements and features of: “a fourth process of irradiating cutting neighboring regions with a second laser beam and irradiating a cutting inside region with a third laser beam, wherein the first laser beam, the second laser beam, and the third laser beam are output from a single laser beam output device, in the plan view of the wafer, the cutting neighboring regions include: a first cutting neighboring region on one of the sides of the central line; and a second cutting neighboring region on an other of the sides of the central line, and in the fourth process, when the cutting neighboring regions are irradiated with the second laser beam, the first cutting neighboring region is irradiated with a plurality of first irradiation spotlights, and the second cutting neighboring region is irradiated with a plurality of second irradiation spotlights, the plurality of first irradiation spotlights resulting from a portion of a laser beam output by the single laser beam output device being split, the plurality of second irradiation spotlights resulting from a portion of a laser beam output by the single laser beam output device being split, when the cutting inside region is irradiated with the third laser beam, the cutting inside region is irradiated with a plurality of third irradiation spotlights resulting from a portion of a laser beam output by the single laser beam output device being split, in the plan view of the wafer, the plurality of first irradiation spotlights, the plurality of second irradiation spotlights, and the plurality of third irradiation spotlights are moved or the wafer is moved to extend, relative to the wafer, portions irradiated with the plurality of first irradiation spotlights, the plurality of second irradiation spotlights, and the plurality of third irradiation spotlights in a cutting direction of the cutting region, in the plan view of the wafer, the plurality of first irradiation spotlights and the plurality of second irradiation spotlights are axisymmetric in respect to the central line serving as a symmetric axis, in the plan view of the wafer, the plurality of first irradiation spotlights are in positions in which a shortest distance between the plurality of first irradiation spotlights and the central line is monotonically non-decreasing from front to rear in a movement direction in which the portions irradiated with the plurality of first irradiation spotlights, the plurality of second irradiation spotlights, and the plurality of third irradiation spotlights extend relative to the wafer, and in the plan view of the wafer, the plurality of third irradiation spotlights are aligned in one or more straight lines.”
Comparing to the prior-art of the record, the most relevant prior art is Xue et al. (U.S. Patent No. 8,642,385). Xue discloses the claimed invention except for the features listed above. 
Xue discloses a chip singulation method including dicing a wafer having an upper
surface on which a plurality of semiconductor element structures are formed, the chip singulation
method comprising, in stated order:
a first process of thinning the wafer from an undersurface thereof (Fig. 2E; column 3, lines 49-51, thinning wafer 200 from undersurface);
a second process of forming a metal layer on the undersurface of the wafer that has been thinned (Fig. 2I; column 4, lines 13-14, forming metal layer 209 on the undersurface of the wafer 200 that has been thinned);
a third process of cutting the wafer and the metal layer by irradiating a predetermined region of the upper surface of the wafer with a first laser beam (Fig. 2J; column 4, lines 17-18; column 12, line 50).
Manor (U.S. Patent No. 6,420,245), Akram (U.S. Patent No. 7,129,114), Sakamoto et al. (U.S. Patent No. 11,211,250), Tamura et al. (U.S. Patent No. 7,550,367), Andrews et al. (U.S. Patent No. 7,008,861), and Muri et al. (U.S. Patent No. 10,784,161), are all cited as teaching some of the elements and features of the claimed invention. However, the cited references, and the pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants.
Claims 11-17 are dependent from the allowable claim 8, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828